COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


INOVA FAIRFAX HOSPITAL,
  INOVA HEALTH SYSTEM FOUNDATION, INC. AND
  PMA MANAGEMENT CORPORATION
                                                                MEMORANDUM OPINION *
v.     Record No. 2233-10-4                                         PER CURIAM
                                                                    MARCH 8, 2011
NEZHA ALAOUI


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joshua M. Wulf; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                 on brief), for appellants.

                 (Jin Kim; Chasen Boscolo, on brief), for appellee.


       Inova Fairfax Hospital, Inova Health System Foundation, Inc. and PMA Management

Corporation (collectively “employer”) appeal a decision of the Workers’ Compensation

Commission. Employer asserts the commission erred in (1) finding claimant proved her

disability, and specifically, the recurrence of post-traumatic headaches, was causally related to

her February 12, 2008 workplace injury; (2) finding any disability and medical treatment since

August 31, 2009, was causally related to claimant’s workplace injury; (3) relying on Dr. Rajesh

K. Sethi’s medical opinions, diagnosis, and treatment to conclude claimant’s disability and

medical treatment after August 31, 2009, were causally related to her workplace injury rather

than relying on the medical opinion of Dr. John W. Cochran, who reached the opposite

conclusion; (4) relying on Dr. Sethi’s medical conclusions when his reports failed to explain the

recurrence of symptoms after an eight-month lapse in treatment for any symptoms; (5) failing to


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
deny the claim based on inconsistencies in claimant’s testimony that suggested other possible

causes of her headaches and the duration of symptoms; and (6) failing to deny the claim where

all of claimant’s objective tests have been normal and the finding of disability was based solely

on claimant’s subjective complaints. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Alaoui v. Inova Fairfax Hosp., VWC File No.

237-49-81 (Sept. 22, 2010). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                           -2-